Exhibit 10.1 AMENDED AND RESTATED EMPLOYMENT AGREEMENT This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of December 24, 2009, by and between Empire Resorts, Inc., a Delaware corporation (the “Company”), and Joseph A. D’Amato (the “Executive”, and the Company and the Executive collectively referred to herein as “the Parties”). W I T N E S S E T H: WHEREAS, the Company and the Executive are parties to that certain Employment Agreement dated September 14, 2009 (the “Prior Agreement”); WHEREAS, the Company and the Executive desire that this Agreement supersede the Prior Agreement; and WHEREAS, the Company desires to employ the Executive as Chief Executive Officer and to enter into this Agreement embodying the terms of such employment, and the Executive desires to enter into employment with the Company, subject to the terms and conditions of this Agreement; NOW, THEREFORE, in consideration of the premises and the mutual covenants and promises of the Parties contained herein, the Parties, intending to be legally bound, hereby agree as follows: 1.Term.The term of employment under this Agreement shall be for the period beginning on January 1, 2010 (the “Commencement Date”) and ending on the third (3rd) anniversary of the Commencement Date (the “Term”), or such earlier date upon which the Executive’s employment is terminated by either Party in accordance with the provisions of this Agreement. 2.Employment. (a)Position.As of the Commencement Date, the Executive shall be employed as Chief Executive Officer.The Executive shall perform all of the duties normally accorded to such position.The Executive shall report directly to the Board of Directors of the Company (the “Board”). (b)Obligations.The Executive agrees to perform his duties faithfully and devote all of his business time and attention to the business and affairs of the Company. Anything herein to the contrary notwithstanding, nothing shall preclude the Executive from: (i) serving on the boards of directors of trade associations and/or charitable organizations; (ii) engaging in charitable activities and community affairs; and (iii) managing his personal investments and affairs, provided that the activities described in the preceding clauses (i) through (iii) do not materially interfere with the proper performance of his duties and responsibilities hereunder and do not prevent him from devoting his full business time and attention to the affairs of the Company.The Executive shall be required to perform his duties resident in the Company’s Monticello, New York office or such other place as the Company shall maintain its executive offices. 3.Base Salary.The Company agrees to pay or cause to be paid to the Executive during the Term a base salary at the rate of three hundred fifty thousand dollars ($350,000) per year for the Term (unless increased by the Board) in its sole discretion) (the base salary in effect shall be referred to herein as, the “Base Salary”).Such Base Salary shall be payable, less applicable withholdings and deductions, in accordance with the Company’s reasonable and customary payroll practices applicable to its executive officers. 4.Bonus.The Executive shall be entitled to participate in any annual bonus plan maintained by the Company for its senior executives on such terms and conditions as may be determined from time to time by the Compensation Committee of the Board.The payment of any such bonus shall be in the absolute discretion of the Company. 5.Employee Benefits.The Executive shall be entitled to participate in all employee benefit plans, practices (including payment in lieu of participation) and programs maintained by the Company and made available to senior level executive officers generally and as may be in effect from time to time, including any medical and health plans and any equity-based incentive programs that may be put into place, or to receive payment in lieu of participation in the Company’s medical plan consistent with Company policy.The Executive’s participation in such plans, practices and programs shall be on the same basis and terms as are applicable to senior level executive officers of the Company generally.Such level of benefits shall be at a level commensurate with his position. 6.Other Benefits. (a)Vacation.During each calendar year of the Term, the Executive shall earn twenty (20) days of paid vacation in accordance with the Company’s vacation policy for senior level executive officers. (b)Perquisites.
